Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 1 of 43




                EXHIBIT 2
              Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 2 of 43
                                                                                                   E-FILED
                                                                                           IN COUNTY CLERK'S OFFICE
                                                                                         PIERCE COUNTY, WASHINGTON

                                                                                               January 22 2020 3:13 PM
 1
                                                                                                   KEVIN STOCK
                                                                                                  COUNTY CLERK
2                                                                                               NO: 20-2-04422-4

 3

 4

 5

 6

 7                  IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                              IN AND FOR THE COUNTY OF PIERCE
 8

 9   MAXINE McCALLUM,                                     Cause No.:
10                      Plaintiff,                        COMPLAINT FOR DAMAGES

11            v.
12   H. YORK ENTERPRISES, LLC, a Washington
     Limited Liability Company,
13
                        Defendant.
14

15            Plaintiff Maxine McCallum ("McCallum"), by and through her undersigned attorneys,
16
     hereby asserts the following Complaint against Defendant H. York Enterprises, LLC ("York").
17
     McCallum brings this action for breach of contract for York's material breach (including
18
     abandonment) of its contract that occurred on or about July 22,2019, related to home renovation
19
     services that York was contractually-obligated to perform, and for property damage that
20

21   occurred on or about May 29, 2019, caused by York's negligence at her home located at 521

22   North Yakima Avenue, Tacoma, Washington 98403 in Pierce County, commonly known as the

23   Second Rust Mansion. In support of her Complaint and upon information and belief, McCallum
24
     alleges the following:
25

26
                                                                              LAW OFFICES OF
      COMPLAINT FOR DAMAGES - 1                                            COZEN O'CONNOR
                                                                        A PROFESSIONAL CORPORATION
                                                                                   SUITE 1900
                                                                              9 9 9 THIRD AVENUE
                                                                         SEATTLE, WASHINGTON 98104
                                                                                (206) 340-1000

     LEGAL\44303231\1
     01/22/2020
                                                                                                Exhibit 2
             Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 3 of 43




 1                                               I.      PARTIES

 2            1.        At all relevant times, Maxine McCallum was a Washington resident. She is a co-

 3   owner of and resides at 521 North Yakima Avenue, Tacoma, Washington 98403.
 4
              2.        York is a Washington corporation authorized to do business in Washington, with
 5
     its principle place of business and registered agent located at 3517 South 13th Street, Tacoma,
 6
     Washington 98405.         At all material times, York acted as the contractor for the Residence.
 7
              3.        For purposes of this Complaint, York refers to York and/or its employees,
 8

 9   representatives, agents, or others working under its direction, control, or supervision.

10                                    II.    JURISDICTION AND VENUE

11            4.        McCallum realleges all preceding paragraphs as though fully set forth herein.

12                5.    This Court has jurisdiction and venue over the Parties and subject matter of this
13
     Complaint. The subject matter that forms the basis of this lawsuit is breach of contract and
14
     damage to property located at the Residence.
15
              6.        Pursuant to RCW 2.08.010 jurisdiction is proper in this Court.
16

17            7.        Pursuant to RCW 4.12.020 venue is proper in this Court because the subject

18   matter of this action occurred in Pierce County.

19            8.        York owns, operates, and transacts business through its office located at 3517
20   South 13th Street, Tacoma, Washington 98405. At all material times hereto, York entered into
21
     contractual relationships, was transacting business, and engaged in construction activities in
22
     Washington.
23
              9.        All actions hereinafter alleged to have been performed by York were done for
24

25   and on York's behalf.

26
      COMPLAINT FOR DAMAGES -2                                                  CO Z E N ° O ' C O N N O R
                                                                             A PROFESSIONAL CORPORATION
                                                                                        SUITE 1900
                                                                                   9 9 9 THIRD AVENUE
                                                                              SEATTLE, WASHINGTON 98104
                                                                                     (200) 340-1000
     LEGALA44303231\1
     01/22/2020
                                                                                                             Exhibit 2
              Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 4 of 43




 1                                   III.   MANDATORY ARBITRATION

 2                10.   This matter is subject to Mandatory Arbitration through the Superior Court of

 3   Pierce County pursuant to the agreed-upon arbitration provision in the Parties' Remodeling
 4
     Contract, entered into on January 29, 2019.
 5
                  11.   The Parties agreed that any dispute "between the parties shall be decided
 6
     according to the Mandatory Arbitration Rules of the County in which the suit is filed, regardless
 7
     of the amount in dispute."
 8

 9            12.       McCallum plans to file a Motion to Transfer to Mandatory Arbitration shortly

10   after filing of this complaint to set the case pursuant to the Mandatory Arbitration Rules.

11   McCallum objects in advance to any discovery propounded by York to McCallum that is not
12
     within the purpose and spirit of the Mandatory Arbitration Rules.
13

14                                                IV.     FACTS

15   Historic Home Remodel.

16            13.       McCallum realleges all preceding paragraphs as though fully set forth herein.
17
              14.       The McCallum home is a historically-relevant 1913 two-story brick home (with
18
     a basement) designed and built for William Rust, one of Tacoma's early prominent businessmen
19
     and benefactors and the namesake of the City of Ruston (the "Residence"). The Residence,
20
     generally known in the Tacoma community as the Second Rust Mansion, was designed by
21

22   prominent early-20th century Tacoma architect Fredrick Heath (known for, among other things,

23   the design of Stadium High School, Lincoln High School, and the Pythian Temple) and includes

24   a movie theatre, a detached carriage house with an in-law suite, and a 1,000+ square-foot
25

26
                                                                                  LAW OFFICES OF
      COMPLAINT FOR DAMAGES -3                                                 COZEN O'CONNOR
                                                                            A PROFESSIONAL CORPORATION
                                                                                      SUITE 1900
                                                                                 9 9 9 THIRD AVENUE
                                                                             SEATTLE, WASHINGTON 98104
                                                                                   (206) 340-1000

     LEGAL\44303231\1
     01/22/2020
                                                                                                   Exhibit 2
             Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 5 of 43




 1   basement ballroom in nearly original condition (including the original tin ceiling, original silk

 2   wall coverings, elevated bandstand, and knob-and-tube electrical wiring).
 3
              15.       Although it was in generally fair condition when McCallum purchased the
 4
     Residence in 2018, certain renovations were required to the main and second floors to restore
 5
     the Residence's appeal, update certain aspects of the Residence to modern standards, and meet
 6
     the McCallum family's needs for its primary residence.
 7

 8            16.       Because the Residence was over 100-years old and historically-relevant, and

 9   cognizant that these characteristics may require special construction know-how, McCallum

10   sought a renovation contractor known in the community and capable of renovating a historic
11
     home with the attendant care and quality befitting a community-important home. McCallum's
12
     search led her to York, which represented it was capable of completing the work with the skill,
13
     care, and quality sought by McCallum.
14

15            17.       York encouraged McCallum to enter into a time and materials contract first,

16   claiming it would only be for the demolition portion of the work. This would allow York to get

17   a better understanding of the existing conditions within the Residence before eventually
18   converting the project into a lump sum contract once the full scope of the renovation project was
19
     fully understood. The goal was to avoid large dollar change orders and/or delays in the
20
     completion of the work during Project performance.
21
              18.       On approximately September 12,2018, McCallum and York entered into a Time
22

23   and Materials contract for renovation work (the "T&M Contract"), a true and correct copy of

24   which is attached to this Complaint as Exhibit A and incorporated by reference.

25

26
                                                                               LAW OFFICES OF
      COMPLAINT FOR DAMAGES -4                                              COZEN O'CONNOR
                                                                         A PROFESSIONAL CORPORATION
                                                                                  SUITE 1900
                                                                               999 THIRD AVENUE
                                                                          SEATTLE, WASHINGTON 98104
                                                                                (206) 340-1000

     LEGALN44303231\1
     01/22/2020
                                                                                                Exhibit 2
             Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 6 of 43




 1            19.       On or about October 2,2018, York commenced work on the Residence on a Time

 2   and Materials basis.
 3
              20.       McCallum repeatedly asked for York to convert to the lump sum contract once
 4
     conditions were fully understood, but York delayed changing from the T&M Contract.
 5
              21.       By January 2019, York finally agreed to convert its work to lump sum and
 6
     proposed a lump sum contract.
 7

 8            22.       On or about January 29, 2019, McCallum and York entered into a subsequent

 9   Remodeling Contract where York agreed to complete specified renovations for the lump sum of

10   $1,052,631.35 (inclusive of Washington State Sales Tax) and with the promise of a 5% discount
11
     for timely payments that were not made via credit card. A true and correct copy of the
12
     Remodeling Contract is attached to this Complaint as Exhibit B and incorporated by reference.
13
              23.       The Remodeling Contract's scope of work was limited to work on the
14

15   Residence's exterior; main, second, and third floors; the carriage house; and next to the ballroom

16   in the theater (rewiring and bathroom). It did not include any work in the historic basement

17   ballroom.
18            24.       Despite McCallum's request, York encouraged McCallum to keep the T&M
19
     Contract in place (rather than close it out entirely) so that any additions to the Remodeling
20
     Contract's scope could be billed under the T&M Contract, rather than through the changes
21
     provision of the Remodeling Contract.
22

23            25.       Based on York's encouragement, McCallum agreed to leave the T&M Contract

24   in place to address any changes to York's work on the Project.

25

26
                                                                                LAW OFFICES OF
      COMPLAINT FOR DAMAGES -5                                               COZEN O'CONNOR
                                                                          A PROFESSIONAL CORPORATION
                                                                                     SUITE 1900
                                                                                9 9 9 THIRD AVENUE
                                                                           SEATTLE, WASHINGTON 98104
                                                                                  (206) 340-1000

     LEGAL\44303231\1
     01/22/2020
                                                                                                 Exhibit 2
              Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 7 of 43




 1   The McCallums Move Into the Carriage House

 2                26.   During contract negotiations, York represented that it would be complete with
 3
     enough work in the front half of the Residence by late December 2018 that the McCallum family
 4
     could move in while York finished the balance of the work. The McCallums relied upon York's
 5
     representations and sold their other home with the understanding that they would be able to move
 6
     into the Residence. Unfortunately, York did not complete its work as promised.
 7

 8            27.       By April 2019, the main Residence still was not ready for the McCallums to move

 9   in. Left with no other place to live, York encouraged the McCallums to move into the carriage

10   house (which they did) while work on the main Residence was finished.
11
                  28.   York and the McCallums agreed that the main Residence would be complete by
12
     May 17, 2019 and that the McCallums would move-in on May 24, 2019.
13
              29.       On the move in date, the Project remained incomplete.
14

15            30.       McCallum sent Tyler York and Steve Leonard (project supervisor for York),

16   communications regarding the deficiencies that needed to be addressed in the carriage house.

17   They agreed the deficiencies needed to be completed or fixed.
18            31.       About a week before the scheduled completion date of May 17, 2019, Steve
19
     Leonard informed McCallum that York would not be able to meet the completion deadline and
20
     that York needed only an extra week to complete the entire Project. McCallum agreed to
21
     reschedule her movers based on these representations.
22

23            32.       McCallum eventually moved in on approximately June 11, 2019. At that time,

24   York promised they would be done with the home shortly thereafter.

25

26
                                                                                  LAW OFFICES OF
      COMPLAINT FOR DAMAGES -6                                                  COZEN O'CONNOR
                                                                           A PROFESSIONAL CORPORATION
                                                                                      SUITE 1900
                                                                                 9 9 9 THIRD AVENUE
                                                                            SEATTLE, WASHINGTON 98104
                                                                                   (206) 340-1000

     LEGAL\44303231\1
     01/22/2020
                                                                                                   Exhibit 2
             Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 8 of 43




 1                33.   Pursuant to the terms of the Remodeling Contract, York had control of the Project

 2   site, including the Residence.
 3
              34.       Additionally, pursuant to Remodeling Contract Section 10, York assumed the
 4
     duty to "exercise reasonable care to protect [McCallum's] property and possessions from harm."
 5
     York Failed to Secure the Residence Leading to Catastrophic Flooding Event.
 6
                  35.   By late May 2019, York was still working on the main Residence and the
 7

 8   McCallums were still living in the partially-completed carriage house.

 9                36.   On May 29, 2019, the City of Tacoma turned off water in the area of the

10   Residence in order to conduct repairs.
11
              37.       York was aware and had notice that the water was shut off that day.
12
              38.       Indeed, Steve Leonard, a project supervisor for York, informed McCallum by
13
     text message that morning that the City had shut off water.
14

15            39.       Aware that the City shut off water in the Residence's neighborhood, York took

16   various actions so it could continue work on the Residence despite the water outage.                This

17   included, but was not limited to, York renting temporary outhouses for its laborers and
18
     subcontractors.
19
              40.       Among its other work that day, York's crews worked in the Master Bathroom on
20
     the Residence's second floor, either painting the bathroom or preparing the bathroom for paint.
21
              41.       This work included, but was not limited to, covering bathroom fixtures -
22

23   including the bathtub - with a water-resistant or waterproof drop cloth to protect the fixtures

24   from paint.

25

26
                                                                                  LAW OFFICES OF
      COMPLAINT FOR DAMAGES -7                                                 COZEN O'CONNOR
                                                                            A PROFESSIONAL CORPORATION
                                                                                     SUITE 1900
                                                                                  999 THIRD AVENUE
                                                                             SEATTLE, WASHINGTON 98104
                                                                                   (206) 340-1000

     LEGALA44303231\1
     01/22/2020
                                                                                                   Exhibit 2
             Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 9 of 43




 1            42.       Despite its awareness of the water shut off, York failed to properly secure the

 2   Residence before leaving the night of May 29, 2019.
 3
              43.       In particular, York failed to ensure that all water fixtures or the main water supply
 4
     line were in the "off' position.
 5
              44.       Indeed, a fixture controlling the flow of water to the bathtub faucet in the Master
 6
     Bathroom was left in the "on" position.
 7

 8            45.       Upon information and belief, at approximately 7:00pm that night (and after York

 9   left the Residence for the day) the City of Tacoma restored water service for the Residence's

10   neighborhood.
11
                  46.   Because the bathtub faucet in the Master Bathroom and main water supply line
12
     were negligently left in the "on" position, water began pouring out of the bathtub faucet once
13
     water service was restored.
14

15            47.       However, because the bathtub was covered with a water-resistant or water-proof

16   drop cloth, the water pouring out of the faucet could not reach the bathtub and its drain.

17            48.       As a result, the Residence sustained catastrophic and substantial water damage
18   as water poured from the bathtub faucet onto the Master Bathroom floor, spread throughout the
19
     second floor, cascaded down the stairs, and wept through the ceilings to the first floor and
20
     historic basement ballroom.
21
              49.       The water damage was extensive and required substantial remediation. First, the
22
23   entire Residence needed to be dried out. Second, work performed by York - including, but not

24   limited to, refinished wood floors, trim, drywall and plaster wall work - had to be remediated or

25   replaced entirely.
26
      COMPLAINT FOR DAMAGES - 8                                                    COZE^O'CONNOR
                                                                               A PROFESSIONAL CORPORATION
                                                                                          SUITE 1900
                                                                                     9 9 9 THIRD AVENUE
                                                                                SEATTLE, WASHINGTON 98104
                                                                                       (206) 340 1000

     LEGAL\44303231\1
     01/22/2020
                                                                                                      Exhibit 2
             Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 10 of 43




 1            50.       Moreover, the Residence's original historic ballroom was irretrievably damaged;

 2   the water warped and/or otherwise ruined the original tin ceiling panels, the original silk wall
 3
     coverings, the original wood wainscoating and wood floors, and the original knob-and-tube
 4
     electrical wiring. The original wallpaper cannot be replaced as it is no longer in existence for
 5
     purchase. The original woodwork needs to be sanded down and matched to the 100 year patina
 6
     that is on the undamaged woodwork.
 7

 8            51.       Not only will it be difficult, if not impossible, to repair the original tin ceiling,

 9   the water damage has rendered the basement's original knob-and-tube, electrical system

10   unusable.
11
              52.       On May 29, 2019, the day of the flooding event, York's representative, Andrew
12
     Phillips, admitted in person that York was at fault. On May 30, 2019, he admitted the same to
13
     McCallum via text.
14

15            53.       Mr. Phillips explicitly took responsibility for York's failure to ensure that all

16   plumbing fixtures or the main water supply line were in the "off' position prior to leaving the

17   Residence on May 29, 2019.
18            54.       Upon information and belief, York terminated Mr. Phillips after the flooding
19
     event for his failure to exercise reasonable care and prevent flooding at the Residence.
20
              55.       Following the flooding event, York took steps to remediate water damage to the
21
     work it installed or performed on the Residence's main and second floors.
22

23            56.       York, however, has steadfastly refused to perform all necessary remedial work

24   that is a direct and proximate result of the flooding caused by its failure to exercise reasonable

25   care.
26
      COMPLAINT FOR DAMAGES - 9                                                   COZE   VO ' C O N N O R
                                                                               A PROFESSIONAL CORPORATION
                                                                                        SUITE 1 900
                                                                                     999 THIRD AVENUE
                                                                                SEATTLE, WASHINGTON 90104
                                                                                      (200) 340-1000

     LEGAL\44303231\1
     01/22/2020
                                                                                                            Exhibit 2
             Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 11 of 43




 1                57.   As a result, McCallum sought and obtained an estimate to repair the historic

 2   basement ballroom. Because of the unique and historic materials which must be replaced and
 3
     because the entire basement must now be rewired to replace the knob-and-tube electrical system,
 4
     the estimate to repair the basement ballroom exceeded $400,000.
 5
     York Abandons its Work and Materially Breaches the Remodeling Contract.
 6
                  58.   On July 22, 2019, without remedying all of the water damage and admitting that
 7

 8   it was not complete with its contract Work, York materially breached the Remodeling Contract

 9   by abandoning the Project.

10                59.   Indeed, that day, York's production manager, Jeff Sharpe, told McCallum that
11
     York was "pullfing] out of the jobsite" even though there remained incomplete work.
12
                  60.   Mr. Sharpe acknowledged that Ms. McCallum would be entitled to an adjustment
13
     of the contract price for the work York left incomplete.
14

15   York Failed to Complete its Remodeling Work Prior to Abandoning the Project.

16                61.   York's failure to remedy all of the water damage was not the only item it failed

17   to complete. York failed to fully perform significant portions of its contract scope of work before
18   walking off the Project in late July.
19
              62.       On or about August 8, 2019, following York's abandonment of the Project and
20
     its remaining work, McCallum retained Construction Dispute Resolution, Inc. ("CDR") to
21
     conduct a site visit and review the status of York's work and identify any outstanding or deficient
22

23   work items left by York as of its abandonment of the Project.

24            63.       In its October 7, 2019 report, CDR stated that "York Enterprises has not

25   completed its Contract work."
26
      COMPLAINT FOR DAMAGES - 10                                               c0 Z ^N°o• coNNOR
                                                                                 L A
                                                                            A PROFESSIONAL CORPORATION
                                                                                     SUITE 1 900
                                                                                  999 THIRD AVENUE
                                                                             SEATTLE, WASHINGTON 90104
                                                                                   (206) 340-1000

     LEGAL\44303231\1
     01/22/2020
                                                                                                   Exhibit 2
            Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 12 of 43




 1            64.       Additionally, CDR noted an "extensive number" of "incomplete or unacceptable"

 2   deficiencies. These deficiencies have not been addressed to date.
 3
              65.       McCallum estimates that the cost to complete and correct York's scope of work
 4
     will cost her significant amounts in excess of any amounts remaining under the Remodeling
 5
     Contract.
 6
     York and its Subcontractor, ServPro, Filed Mechanic's Liens Against the Residence.
 7

 8            66.       Following its abandonment and material breach of the Project, York filed

 9   multiple mechanic's liens against the Residence, including:

10                      (a) Instrument No. 201908140147, dated August 14, 2019, in the amount of
11
                           $17,200.31;
12
                        (b) Instrument No. 201909270574, dated September 27, 2019, in the amount of
13
                           $111,691.74; and
14

15                      (c) Instrument No. 201910100255, dated October 10, 2019, in the amount of

16                         $50,035.77.

17            67.       Additionally, on or about October 1, 2019, ServPro filed a mechanic's lien
18
     against the Property in the Pierce County land records, Instrument No. 201910070778, in the
19
     amount of $104,034.10. ServPro was the subcontractor hired by York to dry out the Residence
20
     following the May 29, 2019 flooding event.
21
              68.       Because McCallum's damages as a result of York's material breach of contract
22

23   and negligence exceeds any unpaid amounts under the Remodeling or T&M Contracts, neither

24   York nor ServPro are entitled to a mechanic's lien against the Residence.

25            69.       McCallum has satisfied all conditions precedent to maintaining this action.
26
                                                                                  LAW OFFICES OF
      COMPLAINT FOR DAMAGES - 11                                               COZEN O'CONNOR
                                                                            A PROFESSIONAL CORPORATION
                                                                                       SUITE 1900
                                                                                  9 9 9 THIRD AVENUE
                                                                             SEATTLE, WASHINGTON 98104
                                                                                    (200) 340-1000

     LEGAL\44303231\1
     01/22/2020
                                                                                                   Exhibit 2
             Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 13 of 43




 1                  V.       FIRST CAUSE OF ACTION: BREACH OF CONTRACT -
                                             ABANDONMENT
2
              70.       McCallum realleges all preceding paragraphs as though fully set forth herein.
3
              71.       The Parties entered into a valid and enforceable contract.
4
              72.       Defendant York materially breached that contract by abandoning its performance
5

6    under the contract prior to completing its scope of work.

7             73.       As a direct and proximate result of York's material breach of contract, McCallum
 8   has or will incur damages in an amount no less than $450,000, the exact amount to be proven at
 9
     trial in this matter.
10
           VI.      SECOND CAUSE OF ACTION: BREACH OF CONTRACT- BREACH OF
11                                    STANDARD OF CARE

12            74.       McCallum realleges all preceding paragraphs as though fully set forth herein.

13            75.       The Parties entered into a valid and enforceable contract.
14
              76.       Pursuant to the terms of the contract, York agreed to "exercise reasonable care to
15
     protect property and possessions from harm."
16
              77.       York materially breached the contract by failing to exercise reasonable care in
17
     performance of its contract work. In particular, York failed to exercise reasonable care by failing
18

19   to either shut off the Residence's main water supply line or ensuring that all water fixtures in the

20   Residence were in the "off' position when it finished work and left the Residence on May 29,
21   2019 despite knowing that the City of Tacoma had temporarily shut off water supply to the
22
     Residence that morning and not knowing the duration of the City's temporary water shut off.
23
              78.       As a direct and proximate result of York's failure to exercise reasonable care,
24
     McCallum sustained significant property damage and has or will incur significant damages to
25

26
      COMPLAINT FOR DAMAGES -12                                                 COZEN°O'CONNOR
                                                                             A PROFESSIONAL CORPORATION
                                                                                      SUITE 1 900
                                                                                   999 THIRD AVENUE
                                                                              SEATTLE, WASHINGTON 98104
                                                                                    (206) 340-1000

     LEGAL\44303231\1
     01/22/2020
                                                                                                    Exhibit 2
            Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 14 of 43




 1   repair water damage that occurred after the water was turned back on in an amount no less than

 2   $400,000, the exact amount to be proven at trial.
 3
                             VII.   THIRD CAUSE OF ACTION: NEGLIGENCE
 4
              79.       McCallum realleges all preceding paragraphs as though fully set forth herein.
 5
              80.       York, as a professional contractor, owed a duty of reasonable care while
 6
     performing its remodeling and construction work on the Residence. This included, without
 7

 8   limitation, securing all water faucets before leaving the Residence in light of the water outage,

 9   ensuring proper drainage on the site for open water valves, and adequate monitoring of potential

10   damage-causing mechanisms to the Residence. York also had a duty of reasonable care to timely
11
     detect and prevent further water damage.
12
              81.       York owed a duty to McCallum and failed to perform its work in a safe,
13
     professional, and workmanlike manner, and prevent water damage to the Residence.
14

15            82.       York breached its duty of reasonable care by failing to secure and shut off all

16   faucets and other plumbing fixtures before leaving the premises in light of the City of Tacoma's

17   temporary water shut-off.
18            83.       As a direct and proximate result of York's negligence, the Residence sustained
19
     significant and substantial damage in an amount to be proven at trial. This includes but is not
20
     limited to physical damage, loss of use, investigative costs, repair development costs, diminution
21
     in value, and costs of correcting defective conditions. Personal belongings were also damaged
22

23   as a result of the flooding event.

24

25

26
      COMPLAINT FOR DAMAGES -13                                                 COZE^O'CONNOR
                                                                            A PROFESSIONAL CORPORATION
                                                                                       SUITE 1900
                                                                                  9 9 9 THIRD AVENUE
                                                                             SEATTLE, WASHINGTON 90104
                                                                                    (208) 340-1000

     LEGAL\44303231\1
     01/22/2020
                                                                                                   Exhibit 2
             Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 15 of 43




1                    VIII. FOURTH CAUSE OF ACTION: BREACH OF WARRANTY

 2            84.       McCallum re-alleges each and every allegation set forth above as though set forth

 3   here in full.
 4
              85.       Pursuant to its Contract, York provided an express warranty that, among other
 5
     things, all labor, material, and product will be paid for.
6
              86.       York also provided an express warranty that all work would be performed in a
 7
     commercially reasonable manner and that there would be no defects in workmanship.
 8

 9            87.       York extended its warranties for a period for Twenty-Four (24) months from the

10   date of the contract.

11            88.       York has breached its warranties made to McCallum. To date, York has failed
12
     to complete its work and placed various mechanic's liens on the Residence for work it has not
13
     completed. Further, the work was not performed in a commercially reasonable manner.
14
              89.       York's work performed was not of good quality, not free from faults and defects,
15

16   and not in accordance with good building practices.

17            90.       The problems and defects occurred within the applicable warranty period.

18            91.       York has breached its implied and express warranties to McCallum. York has
19   failed to perform necessary remedial activities to adequately and completely correct deficiencies
20
     as it abandoned the job.
21
              92.       By reason of York's breach of its warranties, McCallum has been damaged as
22
     described and stated herein.
23

24

25

26
      COMPLAINT FOR DAMAGES - 14                                               c0 Z E N ° O ' C O N N O R
                                                                            A PROFESSIONAL CORPORATION
                                                                                     SUITE 1900
                                                                                  999 THIRD AVENUE
                                                                             SEATTLE, WASHINGTON 90104
                                                                                   (?06) 340-10(10

     LEGAL\44303231\1
     01/22/2020
                                                                                                            Exhibit 2
            Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 16 of 43




 1                  IX.      FIFTH CAUSE OF ACTION: DECLARATORY JUDGMENT -
                                   INVALIDITY OF YORK MECHANIC'S LIEN
 2
              93.         McCallum re-alleges each and every allegation set forth above as though set forth
 3

 4   here in full.

 5            94.         On or about August 14, 2019, York filed a mechanic's lien against the Residence

 6   (Instrument No. 201908140147) in the Pierce County Land Records, in the amount of
 7   $17,200.31.
 8
              95.         On or about September 27,2019, York filed a second mechanic's lien against the
 9
     Residence (Instrument No. 201909270574) in the Pierce County Land Records, in the amount
10
     of $111,691.74.
11

12            96.         On or about October 10, 2019, York filed a third mechanic's lien against the

13   Residence (Instrument No. 201910100255) in the Pierce County Land Records, in the amount

14   of $ 50,035.77.
15
              97.         As a result of its material breaches of contract and negligence, York is responsible
16
     for McCallum's costs to remedy water damage caused by York and costs to complete and/or
17
     correct York's incomplete and/or deficient work on the Project under both the T&M and
18
     Remodeling Contracts.
19

20            98.         McCallum has suffered damages in excess of any amounts unpaid under either

21   the Parties' Remodeling or T&M Contracts.

22            99.         Accordingly, York is not entitled to a mechanic's lien against the Residence, and
23
     its mechanic's liens are therefore invalid.
24

25

26
                                                                                      LAW OFFICES OF
      COMPLAINT FOR DAMAGES -15                                                    COZEN O'CONNOR
                                                                                A PROFESSIONAL CORPORATION
                                                                                           SUITE 1900
                                                                                      9 9 9 THIRD AVENUE
                                                                                 SEATTLE, WASHINGTON 90104
                                                                                        (206) 340 1000

     LEGAL\44303231\1
     01/22/2020
                                                                                                       Exhibit 2
             Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 17 of 43




 1                            X.       SIXTH CAUSE OF ACTION: INDEMNITY

 2            100.      McCallum re-alleges each and every allegation set forth above as though set forth
 3
     here in full.
 4
              101.      Upon information and belief, following the flooding event it caused, York
 5
     entered into a subcontract with ServPro to perform certain remediation work at the Residence
 6
     including, but not limited to, services to dry out the Residence.
 7

 8            102.      Upon information and belief, York failed to pay ServPro all amounts due and

 9   owing ServPro for the services provided to York at the Residence.

10            103.      Accordingly, on or about October 1,2019, ServPro filed a mechanic's lien against
11
     the Residence (Instrument No. 201910070778) in the Pierce County Land Records, in the
12
     amount of $104,034.10.
13
              104.      Because the amounts claimed in ServPro's mechanic's lien arise out of York's
14

15   subcontract with ServPro, York owes McCallum a duty of indemnity related to York's failure

16   to pay ServPro and the ServPro's mechanic's lien.

17            105.      Accordingly, McCallum demands that York defend, indemnify, and hold
18
     harmless McCallum from any and all damages, fines, penalties, losses and expenses (including
19
     reasonable attorneys' and expert witness fees incurred in defending against) arising, directly or
20
     indirectly, from or related to ServPro's mechanic's lien.
21

22                                       XI.     PRAYER FOR RELIEF
23            WHEREFORE, McCallum prays for judgment against York as follows:
24
              1.        For damage to property in an amount no less than $400,000, the exact amount to
25
     be proven at the time of trial;
26
      COMPLAINT FOR DAMAGES - 1 6                                              c0 z e N°o'c O N N O R
                                                                                 l A
                                                                            A PROFESSIONAL CORPORATION
                                                                                     SUITE 1900
                                                                                  999 THIRD AVENUE
                                                                             SEATTLE, WASHINGTON 98104
                                                                                   (206) 340-1000

     LEGAL\44303231\1
     01/22/2020
                                                                                                        Exhibit 2
             Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 18 of 43




 1            2.        For the full amount of interest allowed by law, including all prejudgment interest

 2   up until the time judgment is rendered herein;
 3
              3.        For declaratory judgment that York's mechanic's liens against the Residence are
 4
     invalid;
 5
                  4.    That York defend, indemnify, and hold harmless McCallum from any and all
 6
     damages, fines, penalties, losses and expenses (including reasonable attorneys' and expert
 7

 8   witness fees incurred in defending against) arising, directly or indirectly, from or related to

 9   ServPro's mechanic's lien.

10                5.    For McCallum's costs and expenses incurred herein;
11
                  6.    For reasonable attorneys' fees as allowed by law; and
12
              7.        For such other and further relief as the Court deems just and equitable in the
13
     circumstances.
14

15            DATED this 22nd day of January, 2020.
16                                                    COZEN O'CONNOR
17

18                                                    /s/ Karl Neumann
                                                      Karl Neumann, WSBA No. 48078
19                                                    Attorneys for Plaintiff
20                                                    999 Third Avenue, Suite 1900
                                                      Seattle, WA 98104
21                                                    (206)340-1000
                                                      (800) 423-1950 (Toll Free)
22
23

24

25

26
      COMPLAINT FOR DAMAGES -17                                                    LAW OFFICES OF
                                                                                COZEN O'CONNOR
                                                                             A PROFESSIONAL CORPORATION
                                                                                      SUITE 1900
                                                                                   999 THIRD AVENUE
                                                                              SEATTLE, WASHINGTON 98104
                                                                                    (206) 340-1000

     LEGAL\44303231\1
     01/22/2020
                                                                                                    Exhibit 2
Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 19 of 43




                                                           EXHIBIT A



                                                              Exhibit 2
               Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 20 of 43




                     YORK
                                                                  3517 South 13th Street; Tacoma, WA 98405
                                                                  P.O. Box 7270; Tacoma, WA 98417
                                                                  253.752.3189
                                                                  Fax 253.759.6051
                       e n t e r p r i s e s                      www.yorkenterprises.com
YORKEE*968PR



September 12, 2018

Maxine McCallum
521 North Yakima Avenue
Tacoma, WA 98403

Dear Mrs. McCallum,

Thank you for giving York Enterprises the opportunity to complete your project. Please review the enclosed Time
and Materials contract scope of work. If you would like to proceed, sign at the bottom of the contract and mail it
back to us along with your deposit ($300.00). Please read the contract details carefully. Invoices will include cost
of materials and subcontractors, plus markup. Invoices will also show our time, (on-site, travel, and preparation)
per man per hour and mileage. Reports will be provided with each invoice. We will schedule the work as soon as
possible. Should you have any questions regarding the contract, please call. Thank you again!

Sincerely,




Tyler York, CGP, Sales
H. York Enterprises LLC
253-752-3189




                                                 2015 BIAW State Remodeler of the Year
                  www.yorkenterprises.com-Houzz: York Enterprises LLC - Facebook: York Enterprises, LLC


                                                                                                          Exhibit 2
                Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 21 of 43



                                                               YORK
                                                               e n t e r p r i s e s
                                                 P.O. Box 7270, Tacoma, WA 98417-0270
                                            Telephone (253) 752-3189 Facsimile (253) 759-6051
                                                             YORKEE*968PR

Client name                                                                Client phone/fax
        Maxine McCallum                                                         (609) 772-9598

Client mailing address                                                  j Project name
                                                                               Rust Mansion Site Prep 8i Demo

Jobsite address                                                         I Jobsite phone/fax
        521 N. Yakima Ave, Tacoma, WA 98403                                    same

A. SCOPE OF WORK. York Enterprises ("Contractor") agrees to perform the following work.


-install floor, millwork, decorative glass, door, and window protection materials in all areas of demolition or adjacent work
where sensitive surfaces need to be protected. Include all sensitive doorway jambs.
- Carefully remove and crate or box up any lighting or home fixtures deemed valuable or historically significant to the home.
Items that need to be removed temporarily for work to be performed will likewise be carefully removed and packed away,
preferably in a separate location. These items (both categories) will be comprehensively listed, and Client will direct where
these are to be stored.
- Remove and set aside less sensitive items, such as kitchen cabinets & appliances, that are to be reused for part of the
overall project.
- Remove and donate (or dispose of, if necessary) any cabinetry, flooring, appliances, lighting or other home fixtures not
intended to be kept with the home or reused. These items will be comprehensively listed as well.
- Install lead-safe containment measures, such as plastic screens, zip-walls, and negative pressure ventilation, as necessary
per EPA standards and recommendations.
- Test surfaces and materials for lead and asbestos as needed. Bring in an asbestos abatement company if required.
-Remove and properly dispose of wall surfaces, millwork, wiring, plumbing, and any other building materials as necessary for
completion of the total scope of work. All such areas of demolition will be comprehensively listed.
-Throughout this demo process, the Client, Sales Person, Job Supervisor, and key Trades Partners will work together to
determine additional areas or items NOT comprehensively listed that will need to be removed and either boxed, set aside,
donated, or disposed of properly. These items or areas will be added to a separate running list and initialed or otherwise
approved by the Client before removal.


Work not specifically stated above will be performed pursuant to paragraph 5 of the General Conditions
Building permit, if applicable, will be paid by the Customer and obtained by the Contractor.

   FIXED PRICE AND PAYMENTS. Customer agrees to pay for             C. TIME & MATERIALS. No fixed price has been quoted or
the WQrk on the following schedule including progress payments      agreed upon. The Contractor shall perform the work specified in
and finakpayment.                                                   Section A on a time and materials basis. This means that the
                                                                    Contractor will perform all work required by the Customer, and
    • AgreefckPrice                                                 present the costs of materials, equipment, subcontractors, permits
                                                                    and applicable fees to the Customer, together with an accounting
    • Sales tax                                                     of the hours spent by the Contractor's own work force in
                                                                    performing the work, and the Customer shall pay for this work at
    • Total price                                                   the rate of $75/man hour (per man per hour, incl. travel).
                                                                    Materials, subcontractors and mileage will be charged at invoice
    (less) Down payment of 50%\S(_                                  price with overhead. Applicable sales tax will be applied.
                                                                        IS]   An initial payment of $ 300.00 is due upon
    • Balance owed                $_                                          signing. The balance owed is to be paid upon
                                                                              completion unless a different arrangement is made
    •   The balance owed will be paid as foil    pursuant to
                                                                              as follows pursuant to section 3:
        section 3:




• Upon Completion an invoice will be sent
                                                                                                                    Exhibit 2
                Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 22 of 43

                                                                 I
D. Customer has read the General Conditions of this Agreement and agrees to its terms. Unless this Agreement for services is signed
by the Customer within 20 days of the date of York Enterprises' signature, York Enterprises, at its option, may decline to proceed
with the work, and this Agreement shall be considered null and void




                                                                                                                     9/12/2018
CUSTOMER'S SIGNATURE                         Date                     H. York Enterprises, LLC                     Date
                                                                      dba York Enterprises




                                                                                                                 Exhibit 2
                    Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 23 of 43

                                                         GENERAL CONDITIONS
1. BUILDING CODES. In the event that a building department or other government agency subsequently requires work to be performed by Contractor
which is not stated in Section A of this Agreement, or in the event that Contractor uncovers or discovers defects or problems in the existing structure
which should be corrected to conform to safety requirements or standard construction practices, Contractor will advise the Customer of any changes in
the required work and proceed to perform such changes pursuant to Section 5 of this Agreement.

2. SCHEDULING Contractor will expeditiously complete the work, subject to availability of materials and site. It is the responsibility of the Customer to
permit Contractor access to the site and to forward timely and complete directions to Contractor so that the work of Contractor can be performed as
initially planned by Contractor

3. PAYMENT OF CONTRACTOR'S INVOICES. Unless otherwise agreed, Contractor shall invoice the Customer on a periodic basis. Payment is due
in full by the Customer to the Contractor within ten (10) days of the date of the invoice, including invoice for final payment. Any invoices not paid within
10 days will be charged interest in the amount of 1.5% per month or a $25.00 fee, whichever is greater. In the event of a returned check, a $45 fee will
apply. We reserve the right to send any unpaid balance to a collection service or attorney if payment issues are not resolved within a reasonable
amount of time. In the event of collection procedures you may be held liable for any past due service charges, collection agency charges, reasonable
attorney fees and court costs.

4. CORRECTION OR COMPLETION OF WORK. Prior to making final payment, the Customer may personally review the work performed by
Contractor and make note(s) of any items which the Customer believes need to be corrected or completed. This is called a punch list. The punch list
shall be signed by the Customer. There will be only one punch list. The Contractor shall be given access and opportunity to perform all work identified
on the punch list. The Customer shall not offset the cost of completing any work stated on the punch list against any balance owed to the Contractor,
nor shall the Customer contract with any alternative contractor for the performance or completion of work within the scope of this Agreement, nor shall
an owner or tenant occupy or use the Contractor's work until and unless the Contractor shall have been first provided the notice and opportunity stated
above. If the Customer does contract with an alternate contractor to perform the punch list work or otherwise complete the project without first affording
the above-described opportunity to the Contractor, or if an owner or tenant commences to use or occupy the Contractor's work or the space in which the
Contractor performed work, the Customer accepts all work "as-is" and waives any claim against the Contractor Upon the Contractor's completion or
correction of the work identified on the Customer's single punch list, any hold-back withheld from final payment shall be paid within the next three (3)
days to the Contractor. All further work shall be performed as warranty work as provided for In Section 7 of this Agreement. Any accrued balance owing
and unpaid to the Contractor, regardless of whether the amount In dispute is liquidated or unliquidated, shall bear an interest of 18% per annum from the
date of Invoice.

5. CHANGES IN THE WORK. The Customer may request changes or modifications in the scope of work. These requests may be agreed upon orally
or in writing. If agreed upon in writing, such changes or modifications shall be identified and agreed upon in a written change order prepared by the
Contractor and signed by both parties Unless so otherwise agreed and signed by both parties in writing, all extra work and change orders performed by
Contractor shall be billed by Contractor and paid by the Customer as per this Section, Fifty percent plus tax of the cost of the change order is due upon
signing of the change order. The balance shall be due at the time of the next invoice.

6. DISPUTES AND REMEDIES, if a dispute should arise between tine parties, the parties shall promptly meet and attempt in good faith to resolve If.
Openness, fairness and good faith are required of both parties. Any unsettled disputes between the parties shall be decided by an action filed in an
appropriate court of jurisdiction if suit is filed in a superior court, the suit shall be decided according to the Mandatory Arbitration Rules (MAR)
regardless of the amount in dispute. The MAR Arbitrator shall have the authority to determine the validity or enforceability of any lien, and the parties
mutually agree to accept the Arbitrator's award as final and binding, and waive any right to appeal or seek trial de novo In the event a dispute or lawsuit
arises and one or both parties seek and receive the assistance of legal counsel, the prevailing party shall be paid his or her attorneys' fees and costs by
the non-prevailing party. The provisions of CR 68 and RCW 4.84.250, et. seq shall not apply.

7. WARRANTY.
         A. The Contractor warrants that all labor, materials and taxes will be paid for, and there will be no potential lien claimants upon the completion
of the work and final payment by the Customer. All work will be performed in a commercially reasonable manner.
         B. • The Contractor's warranty is for a period of 24 months from the date of this Agreement, and thereafter expires Any claim or cause of
action arising under the terms of this Agreement, including the warranty, must be filed in a court Of competent Jurisdiction within the warranty period. Any
unresolved , unasserted or undiscovered claim or cause of action which is not filed within the period of this warranty is waived. Warranty work
performed by the Contractor does not extend the warranty The warranty is void if a person or firm other than this Contractor performs or re-performs
any work within the scope of this Agreement The Contractor is not responsible for consequential damages. This warranty is nontransferable.
Customer Is responsible for all warranty work on Items or work Customer provides. Contractor does not warrant against mold or caulking that cracks or
bleeds THIS WARRANTY IS GIVEN IN LIEU OF ANY EXPRESS OR IMPLIED WARRANTIES OTHERWISE PROVIDED UNDER THE LAWS OF
WASHINGTON, INCLUDING ANY WARRANTIES OF FITNESS, MERCHANTABILITY OR HABITABILITY.
       C. El The Contractor does not provide a warranty for this job.                        Customer's Initals
       D. Manufactured or consumer products are not separately warranted by the Contractor. In the event that the Customer encounters a defect in a
manufactured or supplied product, the Contractor shall assist the Customer in securing repair or replacement of these products pursuant to the particular
manufacturer's or distributor's warranty. The Warranty does NOT extend to owner provided or re-installed products or materials

8. PREMISES. In the event that the work involves improvement to an existing structure, the Contractor is not responsible for unknown or unobserved
structural, electrical, plumbing or mechanical conditions in an existing building or on the Customer's premises. The Contractor will familiarize himself
with the Customer's project and premises but will not disturb any of the existing construction or soil in order to further inspect. The Contractor cannot
ascertain unobserved or unknown conditions of the Customer's premises, including structural, electrical, plumbing and mechanical systems for purposes
of determining whether or not all necessary work has been identified In the contract documents. Accordingly, at the time that the existing structure
and/or mechanical/electrical/plumbing systems are uncovered following commencement of the work, the Contractor may be required by the applicable
building authority or by normal or standard construction practices to perform additional work not stated in the contract documents in order to complete all
of Ihe work according to the building codes or standard construction practices which are designed to ensure the safety and integrity of the structure.
Typical of this kind of required extra work is the following; Correction of existing out-of-plumb or out-of-level conditions in existing structure; Correction of
concealed substandard framing; Rerouting/removal of vents, pipes, ducts, structural members, wiring or conduits, steet mesh which may be discovered
In the removal of walls or the cutting of openings in walls; Removal and replacement of existing rot. Insect, rodenl or other pest infestation; Failure of
surrounding part of existing structure, despite Contractor's good faith efforts to minimize damage, such as plaster or drywall cracking and popped nails in
adjacent rooms, or blockage of pipes or plumbing fixtures caused by loosened rust within pipes; Exact matching of existing finishes; Repair of damage to
existing roads, sidewalks and driveways that could occur when construction equipment and vehicles are being used in the norma! course of construction.
The contract price has not been increased by the Contractor in order to cover these unknown or unobserved conditions. If extra work is required
because of these conditions, the contract price will be adjusted according to Section 5 of this Agreement.

9. VERIFICATION OF CREDIT. The customer shall make suitable financial arrangements for payment of the work. The customer authorizes the
contractor to contact the customer's lender for the purpose of verifying funds, the lender's disbursement procedures and lender's requirements for the
Customer and Contractor.
                                                                                                                                            Exhibit 2
           Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 24 of 43

                                                                               Dates 9/12/2018

                  NOTICE TO CUSTOMER (From the State of Washington RCW 18.27.114)

This BUILDER, H. York Enterprises, LLC is registered with the State of Washington, Registration #YORKEE*968PR as
a general contractor and has posted with the State a bond of $12,000.00 for the purpose of satisfying claims against the
contractor for breach of contract including negligent or improper work in the conduct of the contractor's business. The
expiration date of the contractor's current registration is 01/18/2019, and is renewed annually.
THIS BOND MIGHT NOT BE SUFFICIENT TO COVER A CLAIM THAT MIGHT ARISE FROM THE WORK DONE
UNDER YOUR CONTRACT.
This bond is not for your exclusive use because it covers all work performed by this contractor. The bond is intended to
pay valid claims up to $12,000 that you and other customers, suppliers, subcontractors, or taxing authorities may have.
FOR GREATER PROTECTION, YOU MAY WITHHOLD A PERCENTAGE OF YOUR CONTRACT. You may withhold a
contractually defined percentage of your construction contract as retainage for a stated period of time to provide
protection to you and help insure that your project will be complete as required by your contract.
YOUR PROPERTY MAY BE LIENED.
If any supplier of materials used in your construction project or any employee of the contractor or subcontractor is not paid
by the contractor or subcontractor on your job, your property may be liened to force payment and you could pay twice for
the same work.
FOR ADDITIONAL PROTECTION, YOU MAY REQUEST THE CONTRACTOR TO PROVIDE YOU WITH ORIGINAL
"LIEN RELEASE" DOCUMENTS FROM EACH SUPPLIER OR SUBCONTRACTOR ON YOUR PROJECT.
The contractor is required to provide you with further information about lien release documents if you request it. General
information is also available from the Department of Labor and Industries.
Other Insurances
BUILDER also warrants that he is currently paying all appropriate taxes, including Workmen's Compensation,
Employment Security, and Washington State Sales Tax, and that all employees on the site are covered by Workmen's
Compensation. OWNER warrants that his homeowner's insurance policy (casualty, property damage and liability) is in
force and covers the portion of the house under construction as well as the rest of the property. OWNER shall notify his
insurance agent as to this agreement and obtain any necessary additional coverage such as builder's risk.

The owners(s) have read the notice to customer above.



OWNER'S SIGNATURE                                                                        DATE

PRINT LEGAL NAME



OWNER'S SIGNATURE                                                                        DATE

PRINT LEGAL NAME

MAILING ADDRESS

PHONE NUMBER



 This document will be kept on file for a minimum of three years and will be made available upon
                      request, to the Department of Labor & Industries.




                                                                                                        Exhibit 2
Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 25 of 43




                                                           EXHIBIT B



                                                              Exhibit 2
                   Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 26 of 43




                        YORK
                                                                3517 South 13th Street; Tacoma, WA 98405
                                                                P.O. Box 7270; Tacoma, WA 98417
                                                                253.752.3189
                                                                Fax 253.759.6051
                          e n t e r p r i s e s                 www.yorkenterprises.com
YORKEE*968PR




                                         H. YORK ENTERPRISES LLC
                                   REMODELING CONTRACT

      THIS CONTRACT, made and entered into this 29th day of January, 2019, by and between H.
      York Enterprises LLC, hereinafter referred to as "BUILDER"; and Maxine McCallum, hereinafter
      referred to, jointly and severally, as "OWNER(S)";

      WITNESSETH:

      BUILDER hereby agrees to remodel for OWNER a building in accordance with
      plans/drawings/BUILDER/OWNER sketches and specifications which are described below and
      attached hereto, and in accordance with any written Change Orders which OWNER may hereafter
      make from time to time. Such remodeling / construction shall take place on real estate owned by
      OWNER described as follows: 521 North Yakima Avenue, Tacoma, WA 98403

      The remodeling construction area (that portion of the building and lot on and in which the work is
      to be completed, materials are stored and which provides access for workmen, materials, equipment,
      trucks, etc.) is outlined or descriptively defined as follows:

                                               Residential Renovation

                                                1. Scope of work

        We propose to furnish all material and perform all labor necessary to complete the following:

        Whole Home:
               •    For this and all sections below, refer to the City and/or owner approved
                    architectural drawings, engineering notes, approved design drawings, and approved
                    landscape/site work drawings.
               •    Rewire the entire Home from the existing electrical service throughout. Includes all
                    new receptacles, switches, can lights, trims, low voltage lights and devices, and
                    installation of any Owner provided light fixtures. To include new electrical panel(s)
                    and breakers as needed. All circuits to be brought up to present code requirements.
                    Includes all new hardwired smoke/CO alarms and any Smart Home devices
                    requested by the Owner. Includes Carriage House wiring as needed for scope
                    defined below, and for owner provided Tesla charger.
               •    Replumb the Home, connecting to existing drain lines as code and proper practice
                    allows. Includes a new high efficiency tankless water heater with recirculation loop



      Owner:               ^                                                                1 of 18

                                                                                                      Exhibit 2
     Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 27 of 43
         and all new hot and cold water lines throughout. Does not include new plumbing
         lines or drain changes for the 2nd floor front bathroom.
         Flush and attempt to get all existing radiators to work. Some radiators may not be
         repairable without extensive line replacement, which would be at additional cost.
         Install an owner provided Nest or similar thermostat connected to the existing heat
         system. Install a separate standard thermostat for the added in-floor kitchen zone.
         Refinish all existing hardwood floors on the main and 2nd floor levels, except in the
         Library. Includes weaving in salvaged fir flooring      in the Family Room and
         refinishing, and adding/weaving in salvaged maple flooring in the Master Suite and
         refinishing. Includes refinishing the main stairs between the main and 2nd floor
         Foyers. Does not include any refinishing in the basement/ballroom areas.
         Install framing blocking as required for advised structural reinforcement, fire code
         requirements, or fixture mounting. Add framing reinforcement as directed or
         advised by the engineer (per drawings or on-site recommendations).
         Insulate the Home, wherever practical and/or required. In all rooms with opened
         exterior walls or opened 2nd floor ceilings, fill the bays to depth with fiberglass batt
         insulation. Insulate under the Kitchen floor with fiberglass batts, where accessible.
         In all opened walls between bedrooms or bathrooms and any other room, insulate
         for sound deadening. In all rooms except the Library, Family Room, and rooms
         where existing insulation exists in unopened walls, drill and fill each exterior wall
         stud bay with blown-in cellulose insulation. In all 2nd floor rooms with un-opened
         ceilings, blow cellulose insulation to depth in the ceiling cavities. Insulate the newly
         enclosed Mudroom to code. Insulate all exposed hot water pipes and hydronic heat
         pipes. Use rigid foam insulation as necessary to meet code.
         Install new drywall on all walls and ceilings throughout the Home where plaster or
         drywall was removed. Repair and skim any existing walls to cover cracks or
         wallpaper seams. Finish is to be smooth-wall in all areas.
          Touch up and spot-repair all existing wood interior doors in the Home. Attempt to
         strip paint off all original hardware and reinstall.
         Paint the interior of the Home - all walls, ceilings, casings, trim, millwork, doors,
         and windows. Includes meticulous prep, sanding, caulking, thorough masking, and
         priming using Extreme Bond Primer. Includes one color/sheen for ceilings, one
         color/sheen for trim/millwork, and up to five (5) colors for walls (one per room). No
         painting included in the Library or in the basement areas.
          Repair and clean the tile roof on the Home and Carriage House, replacing broken
         tiles as necessary, resetting slipping tiles, and repairing flashings as needed. Re-stack
         the extra roof tiles neatly on pallets under the side deck.
         Replace the gutters on the Home and Carriage House with weathered copper
         gutters, color and profile to be selected by the Owner. Reuse the existing copper
         downspouts, replacing non-copper sections with copper and repairing damage as
         necessary.
         On the Home and Carriage House, repair or replace any rotten or deteriorated
         exterior trim or soffits accessible without removing large amounts of roof tiles. Any
         parts not accessible should be taken care of when the tile roof is lifted and relayed in
         the future.
         Paint the exterior of all Home windows and doors, old and new, including scraping
         and/or sanding, priming, caulking, masking & prep, and painting. Excludes the new
         side entry door slab (to be pre-finished) and front door.

Owner:   "      I    11                                                             2 of 18

                                                                                              Exhibit 2
       Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 28 of 43
       •     Paint the exterior of the existing south facing windows on the Carriage House.

Front Porch:
   • Remove and dispose of the existing soffit, perimeter trim material, torch down roof
       membrane, and roof sheathing. Examine the roof structure and determine how much
       repair is required. Any framing repair required will be performed on a Change Order
       or on the existing Time and Materials Contract (T&M).
   •       Install new properly sloped roof sheathing, new torch down roof membrane, and
           scupper to existing gutter.
   •       Install new wood plywood soffit, similar to the existing soffit. Install low-profile
           perimeter crown trim. Prime and paint the porch ceiling.
   •       Thoroughly clean the outside of the front door with wood oil soap. If it is determined
           the door should be refinished, this will be performed on a Change Order or on the
           existing T&M.

Front Entry:
   •       Patch any holes drilled for electrical rewire.
   •       Painting to exclude the Corinthian crown trim and above, except the lid where there
           was patching.
   •       Carefully remove the pocket door casing and attempt to clean or improve the roller
           functionality. Includes up to eight (8) hours of disassembly, trouble-shooting, and
           reassembly — we cannot guarantee results on this due to the nature of the old door
           mechanics.
   •       Have the existing mosaic tile professionally power cleaned. Clean the inside of the
           front door with wood oil soap.

Main Floor Foyer / Main Stairway / Upper Floor Foyer:
   •       All scope items covered in the Whole House section, above.

Living Room:
   •       Install new built-up crown trim, using a profile that includes up to four (4) pieces of
           stacked crown trim. Included trim pricing assumes paint grade pine or similar for all
           base, door, and window trim, and paint grade pine, similar, or MDFfor all crown.
   •       Repair the firebox at the fireplace so it is useable for wood burning fires.
   •       Using the stone removed from the upstairs bathroom, create and install a new
           fireplace surround and hearth.

Dining Room:
   •       Using the stone removed from the upstairs bathroom, create and install a new
           fireplace surround and hearth.
   •       Reinstall the fireplace logs and test to see if they work. Repairs needed or replacement
           with a different vent-free log set will be at additional cost.
   •       Painting scope included in Whole House section above. If it is determined an artist-
           level fine airbrush is needed to properly paint the mantle super-detail, this may be at
           additional cost. This cannot be determined until we test in an inconspicuous spot.




Owner: > '  M'hI                                                                          3 of 18

                                                                                                Exhibit 2
       Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 29 of 43
Kitchen:
   • Install in-floor hydronic heating, tied to the existing whole home hydronic heat
       system, on its own thermostat.
   • Install a self-leveling high strength subsurface over the new heat system. Due to the
       floor's settling and irregularity, this must be done in two pours, and may result in the
       floor heat being slightly irregular because of varying thicknesses.
   •     Install large format tile throughout the Kitchen in a standard pattern.
   •     Clean up the kitchen picture window opening so it can be trimmed properly.
   •     Install new wood trim around the outside of these windows, replicating the trim style
         on the existing windows as closely as possible.
   •     Frame out the walls next to the chimney to be flush with the brick and return next to
         the door, per design drawings. Frame out plumbing soffit boxes as necessary.
   •     Install a custom cabinetry package, including a large island, custom full-height hutch,
         and in the butler's pantry area.
   •     Install the owner provided appliances, including the column refrigerator, freezer,
         joiner, dishwasher, wine cooler, microwave, and under-counter drawer refrigerator.
         Reinstall the range. YE cannot extend our warranty to any owner purchased items,
         appliances, fixtures, or other materials.
   •     Install owner selected range hood liner, garbage disposal, and under sink in-line water
         filter. Install new proper venting for the hood, up through the chimney.
   •     Install Kitchen undermount sink and faucet. Connect fridges to water lines as
         necessary for ice/water.
   •     Install custom quartz countertops, including proper supports for the island overhang,
         and subway tile backsplash.
   •     Install new wood base, window, and door trim with similar profile to that existing in
         the Home.
   •     Install new crown trim with up to two (2) pieces for a built-up look.
   •     Install a 48" wide magnet-receptive (steel) chalkboard skin over plywood on the south
         wall of the butler's pantry, from the base trim up to the ceiling.
   •     Install stone flooring transition strips at the Library and Dining Room doors.

Mudroom & Side Entry:
   •     Remove and dispose of all the glass units, both at the side wall and roof.
   •     Frame the exterior walls with 2x6 framing, either new or furred existing, per
         architectural drawings.
   •     Cut/shape the rafter ends to mimic the upper roof overhangs.
   •     Install plywood roof sheathing with tongue & groove surface at the overhangs.
   •     Add blocking to the roof framing and cut in two (2) skylights.
   •     Install a standing seam copper roof with copper flashings. Install the skylights.
   •     Install new brick at the mudroom walls, replicating the look of the brick on the home
         as closely as possible.
   •     Install a cast sanded concrete sill for the windows.
   •     Install three (3) new double-hung wood windows, similar in style to those currently
         on the home.
   •     Install a new entry door and hardware.
   •     Insulate the new Mudroom to code.


Owner:                                                                                4 of 18

                                                                                             Exhibit 2
       Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 30 of 43
   •   Cut a new crawl space access into the side of the existing brick, and install a lockable
       hatch on the access.
   •   Install new sublloor and hydronic heat coils for in-floor heat.
   •   Install new patterned tile flooring.
   •   Install drywall on the new and existing wall surfaces with a smooth-wall finish.
   •   Install the mudroom cabinetry package.
   •   Install new wood window and door trim, inside and out, and new base trim inside.
   •   Install new copper gutters and downspouts on the new mudroom roof.
   •   Outside the mudroom, leading down to the driveway, install the concrete and brick
       patio, cheek walls with cast concrete caps, ramped walkway, and steps per
       landscape/site work drawings.
   •   At the flat dirt area to the south of the mudroom entry, install up to 800 square feet of
       sod. Care and maintenance of the installed sod is the responsibility of the Owner; YE
       cannot guarantee any living!planted materials beyond 30 days.

Library:
   •   Modify the existing gas line for a new vent-free gas log set, to be selected by the owner.
       Assumes this can be done without significant firebox modification.
   •   Install the wood and leaded glass panels, removed from the butler's pantry area, in the
       opening between the pantry and Library.
   •   Install light fixtures and electrical switches/outlets, as described in the Whole House
       section.

Office/Orchid Room:
   •   Replace the base trim with a profile that better matches that in the rest of the Home.
   •   Replace the exterior threshold with a new, custom fit threshold. Install a new sweep
       on the existing entry door.
   •   Have the existing floor tile professionally power cleaned (including in hallway).

Powder Room;
   •   Install a new tile floor in a herringbone pattern.
   •   Install a new console sink and faucet, per design drawings. Install a new or owner
       provided mirror over the sink. Install a new toilet in roughly the same location. Install
       new bathroom accessories.
   •   Frame and install a bookshelf/hidden door at the wall under the stairs, next to the
       toilet. Exact design of the shelf/door TBD (set as a Material plus Labor [M+L]
       Allowance).
   •   Install a new ventilation fan, properly vented to the exterior.
   •   Install new wood base, crown, and built-in shelf trim.
   •   Install a stone doorway flooring transition strip.

Main Floor Hallways:
   •   At the hall outside the Powder Room, replace the cut-up base trim.
   •   At the hall between the Office and Library, replace the door trim with flushed trim.
   •   At the closet adjacent to these two hallways, modify as necessary and install a door
       from the basement "stock". Do the same at the doorway across the hall, leading to the



                                                                                   5 of 18

                                                                                             Exhibit 2
       Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 31 of 43
       basement. If none of these "stock" doors can be satisfactorily altered to work here, add
       new door(s) to one of the existing door Allowances.
       In the closet, install a storage shelving system on two (2) of the back walls.

Basement Bathroom:
    • Install a new toilet.
    • The drywall installed here will not be finished as cleanly as in other areas of the home,
      as this bathroom is slated to be remodeled in the future.

Theater Room;
   • Install new drywall on the ceilings and over the soffit box. For the ceiling drywall,
       install using sound isolating hat channel or similar.
   • Remove the abandoned venting and repair the broken glass in the window.
   •   In the room adjacent to the Theater Room, with the electrical panels, no drywall
       repair/replacement is currently planned, as this wall above the panel will need to be
       open when new conduits and power/water lines are run to/from the Carriage House in
       the future.

Master Bedroom:
   •   Using the stone removed from the upstairs bathroom, create and install a new
       fireplace surround and hearth. Cap off the existing gas line.
   •   Widen the doorway between the Bedroom and Walk-In-Closet (W.I.C.) areas. Install
       a new custom built double door that incorporates the leaded glass panels found in the
       basement.
   •   Install new wood base and door trim, replicating the existing trim profiles as closely as
       possible.
   •   At review, the City may require that an existing window be replaced with an operable
       window that meets egress requirements for fire safety, at additional cost.

Master Bathroom:
   •   Install new large format tile on the bathroom floor, and on the shower walls from
       floor to ceiling. Install a heated floor mat under the floor tile on a thermostat.
   •   Install new decorative tile on the shower floor, sloping back to a tiled-over trench
       drain along the wall.
   •   In the shower, install a custom sized niche, rain head, and shower bar with handheld
       head, per design drawings.
   •   Install a wall hung toilet with in-wall cistern.
   •   Install a freestanding tub and wall-mounted faucet/filler.
   •   Install a custom cabinetry vanity, per design drawings. Install two (2) undermount
       sinks and faucets.
   •   Install quartz countertops on the vanity.
   •   Install a large trimmed mirror on the wall, with custom cut outs for light fixtures.
   •   Install new bathroom accessories.
   •   Install a new ventilation fan, properly vented to the exterior.
   •   Install new wood base, door, and two (2) piece crown trim. No base or crown trim in
       the shower area.
   •   Install a stone doorway flooring transition strip.


                                                                                   6 of 18

                                                                                              Exhibit 2
       Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 32 of 43

Master Walk-In-Claset:
   • Install a new custom closet package, with custom drawer fronts.
   •   Install new carpet.
   •   Install a finished nook in the void next to the chimney.

Upstairs West Bedroom:
   • Re-hang the closet door so it swings appropriately.
   • Install a new shelf and rod in the closet.

Upstairs South Bedroom:
   •   Install a new shelf and rod in the closet.

Upstairs Front Hallway:
   • All scope items covered in the Whole House section, above.

Upstairs Front Bathroom:
   • Install a new toilet, new mirror, and new bathroom accessories.
   •   Install a new ventilation fan, properly vented to the exterior.
   •   Have the existing floor tile professionally power cleaned.
   •   Plumbing lines to this room will not be replaced at this time, as a future remodel is
       planned.

Family Room:
   • Remove and frame in the ships ladder hole in the ceiling.
   •   Install a new/salvaged window latch on the center double casement window.
   •   Install a shelf and rod in the closet.
   •   Install new wood base, door, and crown trim, matching the existing in the room as
       closely as possible.

Guest Bedroom:
   •   Install new engineered wood or LVT flooring.
   •   Reinstall the door removed for the wall modification.
   •   Install a shelf and rod in the closet.
   •   Install new wood base and door trim, matching the existing in the room as closely as
       possible.

Laundry Room;
   •   Install new large format tile flooring.
   •   Install new custom cabinetry package, per design drawings.
   •   Install new quartz or other owner selected countertops on both sides of the room.
   •   Install a laundry sink and subway backsplash tile, per design drawings.
   •   Install a new ventilation fan, properly vented to the exterior.
   •   Owner to provide and install washer and dryer.
   •   Properly vent the dryer to the exterior.
   •   Install a stone doorway flooring transition strip.


                                                                                7 of 18

                                                                                          Exhibit 2
       Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 33 of 43
Guest Bathroom;
  • Install new mosaic tile flooring. Install a heated floor mat under the floor tile on a
       thermostat.
   • Install a new vanity, countertop, sink, and faucet.
   •   Install a new or owner provided mirror over the vanity.
   •   Install a new toilet.
   •   Install a new acrylic shower pan, showerpipe valve & head, half wall, niche, and
       subway tile shower surround (to ceiling).
   •   Install a new glass shower wall/door system.
   •   Install a new ventilation fan, properly vented to the exterior.
   •   Install new wood base trim, wainscot, chair rail, and door trim.
   •   Install new bathroom accessories.
   •   Install a stone doorway flooring transition strip.

Guest Wing Hallway;
   • Install new engineered wood or LVT flooring.
   •   Install new wood base and door trim, matching the existing in this area of the Home
       as closely as possible.

Guest Wing Stairway (Two Levels):
   •   At the newly constructed stairs to the 3rd floor and reconstructed stairs down to the
       Kitchen, install new engineered wood or LVT flooring for the treads, nosing, & 3rd
       floor landing, and prep & paint new or existing (as applicable) wood risers.
   •   At these stairs, reuse and incorporate the existing newel post(s) into a custom interior
       railing system with a painted wood handrail, iron balusters, and trim style as selected
       by the owner.
   •   Frame in the stairwell walls at the 3rd floor, cutting a new door into the existing 3rd
       floor Bonus Room, and framing a door into the future 3rd floor Bathroom location,
       per design drawings. These walls and ceiling above to be insulated and finished in
       accordance with the Whole Home section, above.
   •   Install two (2) new interior doors & hardware, type and style selected by the owner.
   •   Install new wood skirt, base, and door trim at the stairs and landings.
   •   At the removed ships ladder, weave in laminate flooring that resembles the existing
       blonde laminate.

Carriage House:
   •   Install the washer and dryer, currently in the Home's laundry room, in the Basement
       of the Carriage House, next to the existing deep sink. Pour a new level concrete base
       for the washer & dryer, demoing the existing floor in this area as necessary.
   •   Build a half wall along the south wall of the main room, upstairs.
   •   Install a new tanked water heater and new plumbing up to the Kitchenette for a sink
       and dishwasher, running through the new half wall.
   •   Install drywall on the new half wall, and patch existing walls as necessaty.
   •   Install new cabinets in the Kitchenette, per design drawings.
   •   Modify and install the granite countertops salvaged from the Home's Kitchen.
   •   Install a new kitchen sink and faucet.



                                                                                  8 of 18

                                                                                            Exhibit 2
       Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 34 of 43
   •     Install a new owner provided range, canopy hood, and refrigerator. Properly vent the
         hood up and out through the roof.
   •     Install shelving on the wall around the hood, per design drawings.
   •     Touch up paint as necessary.



  The following is the list of allowance amounts for materials to be chosen by you, the
  homeowner, or for items or work that is yet to be completely defined. Any sum of these amounts
  not spent will be credited back to your account. Any sum spent over these amounts will be
  directly added to your account's total. If allowances are exceeded by 20% or more, additional
  overhead will be assessed.

 Allowances: Cabinetry Package & Install -                       $95,000.00
             Quartz Countertops -                                $11,560.00
             Master Closet Package -                             $7,300.00
             Cabinetry Knobs & Pulls -                           $2,500.00
             Gutters & Downspouts -                              $19,000.00
             Mudroom Copper Roof -                               $4,500.00
             Mudroom Skylights (2) -                             $700.00
             Mudroom Entry Door & Hardware* -                    $2,500.00
             Mudroom "Windows (3) -                              $3,000.00
             Fireplace Surrounds & Door Transitions (fab.) - $6,600.00
             Vent-free Fireplace Gas Log Set -                  $2,000.00
             Guest Wing Railing System -                        $6,000.00
             Interior doors & hardware (2) -                    $700.00
             Powder Room Shelf/Door (M+L) -                     $1,670.00
             Closet Shelves or Shelf/Rods -                     $600.00
             Drywall Patching/Skimming -                        $9,500.00
             Tile Flooring & Grout (all rooms) -                $7,117.00
             Guest Wing Flooring -                              $2,800.00
             Guest Wing Stairs Treads & Nosing -                $2,800.00
             Laminate Flooring (3rd floor patch) -              $100.00
             Carpet & Pad (W.I.C.) -                            $1,000.00
             Bath Tile Heat Mats (2) -                          $1,800.00
             Heat Mat Thermostats (2) -                         $380.00
             Backsplash Tile & Grout (Kitchen & Laundry) - $300.00
             Shower Surround Tile & Grout (Master & Guest) -$1,250.00
             Plumbing Fixture & Bathroom Trim Package -         $16,000.00
             Shower Glass Surround (Guest) -                    $3,100.00
             Bathroom Mirror(s) -                               $950.00
             Appliance Package (hood, disposal) -               $1,900.00
             Magnetic Chalkboard -                              $450.00
             Carriage House Cabinetry -                         $2,200.00
             Carriage House Countertops (fabrication) -         $720.00
             Carriage House Kitchenette Sink & Faucet -         $350.00
             Carriage House Kitchenette Shelving -              $200.00
             Building, Plumbing, & Mechanical Permits -         $17,250.00
            All Electrical Work, Materials, & Permits (F.L.E.) -$90,000.00
            *Tguinclude prefinishing

Owner:         I      I                                                           9 of 18

                                                                                            Exhibit 2
      Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 35 of 43

The following work and/or items, materials, etc. being performed or supplied by others are not
included as a part of this contract: Low voltage wiring, specific to the Home Theater System,
Security System, or Smart Home devices not mentioned in the above Scope of Work

WARNING TO OWNER: All work done by trades outside of this contract should be registered
with Washington State Labor and Industries and provide verifiable liability insurance as well as a
bond with the State of Washington. Their work is done outside of the scope of this contract and in
no way should be connected with H. York Enterprises LLC or the work done under this contract by
H. York Enterprises LLC or their trade subcontractors.

2. BUILDER agrees to furnish and pay for all costs of remodeling the dwelling, including labor,
materials, supplies, subcontracting, equipment, appliances, tools, freight, permits, and other
items required for such remodeling construction. OWNER agrees to furnish and pay for all utilities
used by BUILDER and BUILDER'S subcontractors during the course of the remodeling.

3. OWNER shall pay BUILDER for the remodeling of such dwelling house a Contract Lump Sum
of Nine Hundred Fifty Six Thousand Sixty Eight Dollars and 44/100's, ($956,068.44) plus
current Washington State Sales Tax at the time of invoice (currently 10.1%), ($96,562.91), for a
grand total of One Million Fifty Two Thousand Six Hundred Thirty One Dollars and 35/100's
($1,052,631.35).

4. OWNER shall make payments of the Contract sum to BUILDER as follows:
     (A) Upon signing and execution of this Contract, OWNER shall make a payment to
         BUILDER of 10% plus tax, ($105,263.13) which shall be credited against the sum of
         the final payment.
     (B) At the start of work, OWNER shall make a payment to BUILDER of 40% plus
         applicable tax, ($421,052.54) which shall be credited against the sum of the final
         payment.
     (C) A "timely cash/check payment discount" is available, and only applies if payments are
         made within 10 calendar days of invoice date AND payments are made with either cash
         or check. The discount is on an individual invoice basis, and will be noted on each
         invoice. If fully utilized, the "timely cash/check payment discount" would reduce the
         total of this contract by $47,803.42, for a reduced Contract total of Nine Hundred
         Eight Thousand Two Hundred Sixty Five Dollars and 02/100's ($908,265-02) + tax.
         Payments made by mail must be postmarked on or before the invoice due date to be
         eligible for discount.
     (D) OWNER shall make progress payments to BUILDER based on the progress of the job,
         beginning at the start of work on this contract. Payments are due within 10 days of
         invoice date. Interest will be charged at the rate of 1.5% per month or a $25.00 fee,
         whichever is greater, on unpaid balances after 20 days. If an invoice goes unpaid for 30
         days or more, York Enterprises reserves the right to stop work until invoice payment is
         made in full. In the event of a returned check, a $45.00 returned check fee will apply.
         We reserve the right to send any unpaid balance to Pacific Northwest Collections, Inc.,
         if payment issues are not resolved within a reasonable amount of time. In the event of
         collection procedures, you may be held liable for any past due service charges, collection


                                                                                   10 of 18

                                                                                              Exhibit 2
        Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 36 of 43
            agency charges, reasonable attorney fees and court costs. Final 10% plus tax to be
            invoiced and paid by OWNER to BUILDER on completion of the contract.

5. Project Start Date: In Progress

TERMS AND CONDITIONS:

   1) DISPUTES AND REMEDIES: If any dispute arises between the OWNER and BUILDER, the
      OWNER and BUILDER will make a good faith effort to first resolve the dispute without resort to
      litigation. The OWNER and BUILDER should meet to attempt to resolve any dispute in a
      businesslike manner. Any remaining dispute between the parties shall be decided according to
      the Mandatory Arbitration Rules of the County in which the suit is filed, regardless of the amount
      in dispute. The arbitrator's award shall not be limited by otherwise applicable MAR rules. The
      arbitrator shall have the authority to determine the amount, validity and enforceability of a lien.
      The arbitrator's decision may only be appealed pursuant to RCW 7.04. In the event a dispute
      arises and either party seeks and receives legal counsel for which a fee is charged, the prevailing
      party shall in all cases be awarded his or her actual attorney's fees paid and/or billed and any
      reasonable costs regardless of whether the dispute is resolved through settlement or arbitration.
      There shall be one and only one prevailing party, which shall be the single party in whose favor a
      net monetary settlement or arbitration award is received, after all offsets, back charges,
      counterclaims, etc. are resolved, and regardless of which party may have prevailed on which
      issues. The award of actual attorney's fees shall include all fees billed by the prevailing party's
      attorney to the prevailing party and shall not be limited or increased to reasonable attorneys' fees.
      The prevailing party's actual attorney's fees shall be conclusively presumed to be reasonable in
      the absence of the non-prevailing party's proof that such fees are manifestly unreasonable. In
      determining the party in whose favor a net monetary judgment is awarded, the arbitrator cannot
      consider tenders or payments of money made after the suit had been filed. The Disputes and
      Remedies clause supersedes all statutes and court rules dealing with the determination of
      prevailing party and the award of attorney's fees.
      Termination of Contract: A. OWNER may terminate this contract if BUILDER fails to perform
      any material terms of this contract and any material specifications of the job and such failure
      continues for 10 days following BUILDER'S receipt of written notice of the deficiencies. In the
      event of such termination, OWNER shall pay BUILDER the reasonable value of the work
      performed and materials supplied to the date of termination, less payments already made and
      owner shall assume any outstanding subcontracts to the extent such subcontracts have been
      performed at such date. B. BUILDER may terminate the contract upon OWNER'S failure to make
      any payments required herby or OWNER'S failure to perform any material conditions of this
      contract if such failure to pay or perform persists for 10 days after OWNER'S receipt of written
      notice of such default or deficiency. In the event of such termination, OWNER shall Pay BUILDER
      an amount equal to the BUILDER'S labor performed, materials supplied, materials ordered for
      this job (for which cancellation is not reasonably feasible), freight and return charges for materials
      which can be reasonably returned, sub-contractors' costs and any cancellation fees for them, and
      BUILDER'S lost profits together with any sales tax thereon. C. OWNER may terminate this
      contract at any time without cause by giving BUILDER written notice of the termination, in which
      event OWNER shall pay BUILDER the same as provided in Paragraph B immediately preceding.
      OWNER shall not hire another contractor prior to full payment to H. York Enterprises LLC.
      OWNER shall accept work as is if he occupies the space in which work was performed. BUILDER
      has the irrevocable right to repair any work prior to OWNER or his agent making repairs.

   2)   CORRECTION OF WORK: After the work is ready for the owner's use or occupancy, the
        BUILDER and OWNER may jointly inspect the work and a single punch list shall be prepared
        identifying all work to be completed or corrected. There shall be only one such written list of work
        identified to be incomplete or incorrect, and the list shall be signed by the OWNER and given to
        the BUILDER. The BUILDER shall then expeditiously complete all work stated on the punch list
        for which the BUILDER is responsible under the terms of this agreement. The OWNER shall not
        contract with an alternative contractor for the performance or completion of work within the scope
        of this Agreement, nor shall the OWNER claim a credit or a back charge for the cost of
        completing any item stated on the written punch list, nor shall the OWNER occupy or use the
        BUILDER'S work until and unless the BUILDER specifically authorizes the exception or shall
                           ' n reasonable notice and opportunity to correct the work stated on the punch

                                                                                           11 of 18

                                                                                                    Exhibit 2
      Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 37 of 43
         list referred to above. If the OWNER does contract with an alternative contractor to perform the
         pickup (punch list) work or otherwise complete the project without first affording the above
         described opportunity for the BUILDER to do so, the OWNER then agrees to accept all work "as-
         is", and thereby waives all claim against the BUILDER under the terms of this Agreement,
         including warranty claims. Upon the BUILDER'S completion or correction of the work identified on
         the single written punch list, any retainage or amount withheld from final payment shall be paid
         within the next three days to the BUILDER. All further work shall be performed as warranty work
         as provided for under the terms of this agreement.

   3) OCCUPANCY:
      Should the owner need to occupy the space prior to the above completion process, BUILDER will
      review/inspect the area/room OWNER plans to occupy and the ingress/egress path to it. Based
      on the stage of work, scope left to complete, and any OWNER and BUILDER identified details,
      the space will be deemed fit for occupancy with full warranty, or detailed mitigating circumstances
      will be identified in writing and agreed to by both BUILDER and OWNER that may delay the
      establishment of warranty and may include added costs, extended timeline to completion, or
      warranty exclusions.

         RCW Title 64 contains important requirements you must follow before you may file a
         lawsuit for defective construction against the builder of your home. Forty-five days before
         you file your lawsuit, you must deliver to the builder a written notice of any construction
         conditions you allege are defective and provide your builder the opportunity to make an
         offer to repair or pay for the defects. You are not obligated to accept any offer made by
         the builder. There are strict deadlines and procedures under State law, and failure to
         follow them may affect your ability to file a lawsuit.

         WARRANTY: The BUILDER warrants that all labor, material, product and appropriate taxes will
         be paid for and that there will be no potential lien claimant against the OWNER'S property upon
         completion of the work following final payment by the OWNER to the BUILDER. The BUILDER
         warrants that all work will be performed in a commercially reasonable manner and that there will
         be no defects in workmanship. Products supplied by suppliers, manufacturers and subcontractors
         to the project are warranted only to the extent that the suppliers or manufacturers of those
         products provide a warranty. Warranty work means work which was initially, correctly and
         completely done, but becomes non-operational or dysfunctional following occupancy or use by
         the owner. The warranty period shall extend for:


   X Twenty-Four (24) months from the date of the contract. Any warranty claim shall be made in
   writing to the BUILDER from the OWNER within the (24) twenty-four-month warranty period. Any
   claim or cause of action arising under the terms of this contract, including the warranty, must be filed
   in a court of competent juQgdiction within twenty-four (24) months following the date of the contract.
   Owner's Initials:    I 1 |

         BUILDER will perform all necessary labor to repair or replace all defective work at no cost to the
         OWNER and will expeditiously act in good faith to secure product replacement under warranty of
         others, as stated above. Warranty work performed by the BUILDER does not extend the warranty
         period any further than what was previously stated. Warranty is void if a person or company other
         than the BUILDER performs or re-performs any work within the scope of the contract, or if the
         final payment is not made to the BUILDER. Warranty is nontransferable. BUILDER does not
         warrant against mold. BUILDER does not warrant caulking that cracks or bleeds. BUILDER
         does not warrant against cracks in concrete driveways or sidewalks that are less than % inch in
         width. BUILDER shall not be liable for any consequential damages which may arise due to the
         breach of this contract, nor shall BUILDER be responsible for collateral damage resulting from a
         warranty defect. OWNER is responsible for all warranty work on items he provides for BUILDER
         to install. THIS WARRANTY EXPRESSLY EXCLUDES ALL OTHER WARFtANTIES
         AVAILABLE UNDER WASHINGTON STATE AND FEDERAL LAWS, INCLUDING ANY
         EXPRESS OR IMPLIED WARRANTIES OF FITNESS, MERCHANTABILITY OR HABITABILITY
         AND FURTHER EXCLUDES CONSEQUENTIAL DAMAGES FOR ECONOMIC PROPERTY OR
         PERSONAL INJURY OR LOSS.

          Standards of quality - York Enterprises will meet or exceed those tolerances specified in
         the publication" Residential construction Performance Guidelines" published by the

Owner:     n                                                                              12 of 18

                                                                                                     Exhibit 2
   Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 38 of 43
    Remodelors Council of the National Association of Home Builders, fourth edition, copyright
    2011.
    Color and Material Selections should be final by the time of pre-construction meeting. Any
    changes to these selections not made prior to this date will be made by the BUILDER, at his sole
    discretion, based on his standards for cost, color and material selections. If OWNER selections
    fall outside these standards, additional charges may apply, and will be addressed in the form of a
    Change Order.

4) CHANGE ORDERS: The OWNER may request modification in the work, or extra work, after
   construction has begun. Requests shall be made directly to the BUILDER or his Production
   Manager or Lead Remodeler, but not to subcontractors or employees of the BUILDER. Change
   Orders should be reduced to a signed writing in order to avoid misunderstandings over cost or
   scope of work, but can be given orally by the OWNER at their risk. A written Change Order will
   be prepared on a form furnished by the BUILDER and shall state the effect of the modification
   upon the contract price. The price of all Change Orders over $1,000 shall be paid as follows:
   50% plus tax due upon signing the Change Order, the remaining balance plus tax due at the next
   monthly invoice. Change Orders under $1,000 will be due in full upon signing. The OWNER may
   elect to orally authorize Change Orders. Unless a Change Order has been prepared in writing
   and signed by both parties, the cost of processing or completing any Change Order shall simply
   be calculated on the basis of a labor rate of $65 per hour for all BUILDER'S personnel, plus
   subcontractor costs, material costs, and general conditions costs, plus the BUILDER'S Change
   Order markup of 30%, for Change Order requests actually performed and completed by the
   BUILDER. If the number of Change Orders exceeds eight (8), an administrative fee of $250 per
   Change Order shall be charged for each additional Change Order. Credit changes on items shall
   be credited at bid cost. In the absence of a written agreement to the contrary, the effect on the
   completion date should be twice the proportion by which the contract price is increased.

5) BUILDING CODES: In the event that the BUILDER and OWNER enter the contract before the
   BUILDER'S receipt of the approved plans from the building dept., the contract price and the
   estimated date of substantial completion may be increased, in which case either the BUILDER or
   the OWNER shall be relieved of further obligation if the increase is greater than ten (10%)
   percent. The BUILDER shall complete the work according to the project documents identified in
   the Agreement. If the approved drawings have been issued by a building department, both the
   BUILDER and the OWNER may rely upon those approved drawings as conforming to all
   applicable regulations and building codes of the jurisdictional building authority. In the event that
   the building department or other governmental agency requires revisions of any work within the
   scope of this agreement, or in the event the BUILDER uncovers or discovers defects or problems
   with an existing structure or building site which should be corrected in order to conform to safety
   requirements, building codes, or accepted construction practices, the BUILDER will advise the
   OWNER of any required changes or modifications in the work. The OWNER may authorize the
   BUILDER to perform such work according to the section of the agreement dealing with change
   orders. The BUILDER is not responsible for any special inspections, analyses or reports which
   are not ordinarily provided for a building inspector.

6) COMMENCEMENT AND COMPLETION DATES: BUILDER will commence work after receipt of
   the approved set of plans from the building department, the mutual signing of this Agreement,
   and after notice from the OWNER to proceed with the work. BUILDER will proceed with the work
   and obtain inspection and approval from the applicable building authority in a commercially
   expeditious manner, unless delayed by the unforeseen availability of labor or materials, restricted
   access to the work site, delays in communication with the OWNER, inclement weather,
   insufficient or unworkable drawings, changes in the work, or other causes beyond the BUILDER'S
   control. Delays - BUILDER will start each new project only after the preceding project is
   completed. The next available start date as noted on the contract is an approximate date. After
   starting, the BUILDER will make continuous progress toward completion of the project through
   the punch list.

7) PROGRESS PAYMENTS: Progress payments shall be paid by the OWNER to the BUILDER
   during the progress of the job, as specified in the agreement. The BUILDER shall periodically
   invoice the OWNER for progress payments. Progress payments will be made by the OWNER to
   the BUILDER within Ten (10) days of the date of the BUILDER'S invoice for progress payment.
   During the Ten day period, the OWNER shall review the correctness of the BUILDER'S billing,


                                                                                      13 of 18

                                                                                               Exhibit 2
  Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 39 of 43
    the progress of the work and conformance with the contract documents, and identify any
    concerns which the OWNER may have to the BUILDER. The OWNER shall note any observable
    work that does not appear to conform to the contract documents or which appears to be
    otherwise defective and shall bring it to the BUILDER'S attention in writing. There shall be no
    retainage and no hold back from any invoice for progress payment, except as the BUILDER and
    OWNER shall jointly agree may be withheld in a specific amount for a specific item of work.

8) SCOPE OF WORK: The contract documents identify the scope and detail of work to be
   performed by the BUILDER, and the BUILDER'S duty is to build according to the contract
   documents only. Contract documents are restricted to the construction agreement, the drawings,
   and the specifications. In case of conflicting information between contract documents, change
   orders shall take precedence over specifications and specifications shall take precedence over
   drawings. All work performed by the BUILDER which is not specifically detailed in this scope of
   work, shall be performed pursuant to the change order section of this agreement. Elevation
   drawings are provided for illustrative purposes only; actual construction may vary from elevations
   if required by physical restrictions.

9) FINAL PAYMENT: Payment of the entire unpaid balance of the contract price, together with
   increases or decreases in the contract price due to Change Orders and Allowances shall be paid
   by the OWNER within ten (10) days following the BUILDER'S submission of an invoice to the
   OWNER. Final Payment shall not be due until one or more of the following events has transpired;
   (1) OWNER commences to use or occupy the contractor's work, (2) BUILDER has completed the
   work listed in the final punch list and it has been signed off, or (3) OWNER fails or declines to
   furnish the BUILDER a written punch list as per the contract, within ten (10) days of the
   BUILDER'S request. The OWNER may retain or hold back a certain amount of dollars or a
   certain percentage of the contract price (but not more than 5% of the total contract price plus
   change orders) in order to assure the contractor's corrections of the work, if any, completion of
   final miscellaneous work, and final cleaning of the premises. There shall be no retainage or hold
   back for warranty work. If requested by the BUILDER, the OWNER shall promptly deposit the
   hold back or retainage into a joint-signature interest bearing account under the names of both
   BUILDER and OWNER, to await disbursement based on completion of work listed in the final
   punch list. Prior to complete payment of the balance owed on the contract price, including all
   retainage and hold back as stated above, the
   OWNER shall refrain from utilizing the premises upon which the BUILDER has performed work,
   unless mutually agreed upon in writing between the BUILDER and OWNER. If the OWNER uses
   or occupies any of the work performed by the BUILDER prior to making full payment to the
   contractor, then the owner agrees to unequivocally accept all of the BUILDER'S work "as is",
   without warranty.

10) PREMISES: BUILDER shall provide a reasonably safe working environment on the job site. At
    the completion of work, BUILDER shall remove all waste materials from the site, leaving the
    premises in a broom-clean condition. OWNER is responsible for informing BUILDER of all
    property lines, location of all underground restrictions or utilities, neighborhood covenants, and
    soil conditions which may affect the building process. OWNER is responsible for the removal of
    any hazardous waste which BUILDER may uncover during the course of construction. If asbestos
    or other hazardous waste is discovered, BUILDER shall promptly notify OWNER, and it shall be
    thereafter, the OWNER'S responsibility to contract a certified hazardous waste removal
    contractor. BUILDER shall not be responsible for unknown or unobservable structural, electrical,
    plumbing or mechanical conditions on the OWNER'S property. Any resulting costs from
    unobservable conditions will be charged as an oral change order as described in Section 3.
    Reasonable access; - BUILDER will assume control of the job site portion of the property from
    the beginning of work to signing of final inspection, or completion of the OWNER'S final punch
    list whichever comes first, and has the right to working hours (7am - 5pm) access. BUILDER
    also has the right to install curbside job signs for purposes of identifying BUILDER'S presence on
    the job site. OWNER will not occupy job site during course of the job without BUILDER'S
    permission. OWNER will provide adequate utilities for the work. OWNER will remove all
    possessions from job site, and will assume responsibility for damages to items not removed from
    job site. BUILDER will in turn exercise reasonable care to protect property and possessions from
    harm.

11) EMPLOYEES AND PERIODIC INSPECTIONS: BUILDER'S employees and subcontractors will
    report directly to BUILDER'S production manager. OWNER will restrict conversation with

                                                                                    14 of 18

                                                                                               Exhibit 2
   Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 40 of 43
    employees and subcontractors to a minimum, and will not distract them from their work, nor
    attempt to direct them in any way. OWNER is entitled to periodic inspections of the work site prior
    to work starting and after the evening clean up are the best times. OWNER'S entry onto the work
    site shall be at OWNER'S risk, holding the BUILDER harmless for any personal injuries or
    property damage. OWNER will not attempt to hire BUILDER'S employees, or to hire BUILDER'S
    subcontractors during the course of the job, without written approval of BUILDER. Assignment;
    BUILDER may elect to subcontract portions of the job at his discretion. Scope of the work to be
    subcontracted may be changed by BUILDER if desired. BUILDER'S employees and
    subcontractors will schedule their activities with the approval of the BUILDER. Costs incurred by
    BUILDER as a result of delays, caused by OWNER, will be charged to OWNER.
    Communicating with BUILDER; - An officer of the BUILDER will be readily accessible to
    OWNER at all times during the work day. OWNER and BUILDER may stipulate specific times for
    exchanging information and inspecting work in progress and may wish to leave a note pad on the
    job site for exchange of specific information concerning the job.

12) CONTRACT PRICE: Full contract price will include Washington State Sales Tax, and OWNER
    shall include payment of sales tax on all progress payments and final payment. Contract price is
    good for thirty days from date of agreement and is subject to re-negotiation and change if
    construction does not begin within ninety days of the date of the construction agreement, due to
    delays which are not the fault or responsibility of the BUILDER. Contract price has not been
    increased to include contingencies or contractor allowances for the unknown or unobserved
    conditions mentioned in the Premises section. Interest; Any accrued balance owing and unpaid
    to the BUILDER shall bear interest at the rate of 18 percent per annum. Interest shall be
    calculated on the balance owing and unpaid, regardless of whether or not that balance is
    liquidated or unliquidated.

13) ALLOWANCES: An allowance constitutes a dollar value of the contract price which has been set
    aside for the purpose of financing a distinct portion of the work, such as light fixtures, floor
    coverings, etc. OWNER is responsible for reviewing the allowance amounts prior to signing the
    agreement, in order to assure consistency with OWNER'S expectations regarding quality and
    expense of the allowed item. Should the OWNER specify that the allowance material be changed
    from the original scope, and this change causes the method of installation to vary (i.e. carpet
    exchanged for tile), -or- should the OWNER specify that a material be installed with a layout other
    than standard (tile installed on point or in a pattern/mosaic, hardwood installed with herringbone
    corners, etc.), this modification will be deemed outside the scope of work, and therefore a
    Change Order may need to be drafted. When an overage occurs on an allowed item, the
    OWNER shall pay the BUILDER an added amount to cover the overage; conversely, if the cost of
    an allowed item is less than the allowance, the residual shall constitute a credit to the OWNER,
    and will result in a decrease in the final amount owed to the BUILDER. If the sum of all
    allowances is exceeded by 20% or more, an additional 20% markup will be assessed to the
    overage.
    Allowances will be identified in the Scope of Work portion of the contract documents by the word
    "Allowances", followed by a list of items, all assigned a dollar value.

14) COST BREAKDOWNS: BUILDER may provide a cost breakdown to either the OWNER or the
    OWNER'S lender for estimating purposes, or for the purpose of assisting the owner in obtaining
    financing from a commercial lender. Breakdown is not intended to be a bid, allowance, or
    guaranteed sum of money expended on individual items of construction and is not intended to
    modify the contract price stated in the contract, nor is cost breakdown intended to modify the
    scope of work.

15) WORK PERFORMED BY OWNER: OWNER may supply his own labor and materials for certain
    portions of work, as itemized in the specifications portion of the contract documents. OWNER is
    responsible for the timeliness and quality of all labor and material furnished by the OWNER and is
    responsible for the performance of such work according to the BUILDER'S schedule. OWNER is
    responsible to Change Order clause for extra costs incurred as a consequence of OWNER'S
    failure to perform in a timely manner, without defect. OWNER shall be responsible for
    replacement of any damaged (OWNER supplied) items provided to the site for contractor to
    install, regardless of type of damages and including damage that may occur during installation.
    OWNER is responsible for all warranty work on items he provides for contractor to install.



                                                                                     15 of 18

                                                                                                Exhibit 2
     Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 41 of 43
   16) SEVERABILITY: If any part of this agreement is found to be invalid or unenforceable by the
       court, the remaining provisions shall remain in force between the parties. This contract can be
       modified only by a written document approved by both the OWNER and the BUILDER.

   The owner has read and agrees to the terms and conditions as stated above.


   OWNER'S SIGNATURE                                                           . Date 1/29/1 9

   PRINT LEGAL NAME                       Maxine McCallum
   Owners' Mailing address       521 N Yakima Ave, Tacoma, WA 98375

   General Contractor                                        Title             . Date
   H. York Enterprises, LLC




Owner:                                                                                  16 of 18

                                                                                                   Exhibit 2
      Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 42 of 43
Date: 1/29/2019


                NOTICE TO CUSTOMER (From the State of Washington RCW 18.27.114)

   This BUILDER, H. York Enterprises, LLC is registered with the State of Washington, Registration
   #YORKEE*968PR as a general contractor and has posted with the State, a bond of $12,000.00 for
   the purpose of satisfying claims against the contractor for breach of contract including negligent or
   improper work in the conduct of the contractor's business. The expiration date of the contractor's
   current registration is 01/18/2020, and is renewed annually.
   THIS BOND MIGHT NOT BE SUFFICIENT TO COVER A CLAIM THAT MIGHT ARISE FROM THE
   WORK DONE UNDER YOUR CONTRACT.
   This bond is not for your exclusive use because it covers all work performed by this contractor. The
   bond is intended to pay valid claims up to $12,000 that you and other customers, suppliers,
   subcontractors, or taxing authorities may have.
   FOR GREATER PROTECTION, YOU MAY WITHHOLD A PERCENTAGE OF YOUR CONTRACT.
   You may withhold a contractually defined percentage of your construction contract as retainage for a
   stated period of time to provide protection to you and help insure that your project will be complete as
   required by your contract.
   YOUR PROPERTY MAY BE LIENED.
   If any supplier of materials used in your construction project or any employee of the contractor or
   subcontractor is not paid by the contractor or subcontractor on your job, your property may be liened
   to force payment and you could pay twice for the same work.
   FOR ADDITIONAL PROTECTION, YOU MAY REQUEST THE CONTRACTOR TO PROVIDE YOU
   WITH ORIGINAL "LIEN RELEASE" DOCUMENTS FROM EACH SUPPLIER OR
   SUBCONTRACTOR ON YOUR PROJECT.
   The contractor is required to provide you with further information about lien release documents if you
   request it. General information is also available from the Department of Labor and Industries.
   Other Insurances
   BUILDER also warrants that he is currently paying all appropriate taxes, including Workmen's
   Compensation, Employment Security, and Washington State Sales Tax, and that all employees on
   the site are covered by Workmen's Compensation. OWNER warrants that his homeowner's insurance
   policy (casualty, property damage and liability) is in force and covers the portion of the house under
   construction as well as the rest of the property. OWNER shall notify his insurance agent as to this
   agreement and obtain any necessary additional coverage such as builder's risk.

   The owners(s) have read the notice to customer above.

   OWNER'S SIGNATURE                                                              DATE1/29/19

   PRINT LEGAL NAME               Maxine McCallum
   OWNER'S SIGNATURE                                                              DATE

   PRINT LEGAL NAME

   MAILING ADDRESS            521 N Yakima Ave Tacoma WA 98375
   PHONE NUMBER                6097729598

 This document will be kept on file for a minimum of three years and will be made
         available upon request, to the Department of Labor & Industries.




0„„er  :XtlAl                                                                            17 of 18

                                                                                                    Exhibit 2
                 Case 3:20-cv-05878-RAJ Document 1-3 Filed 08/28/20 Page 43 of 43

Customer Contact Information
Name (s):
Address:
City:                                          State:                 ZIP Code.
Phone:                            Cell:                               S e c o n d a r y Cell:
E-mail:                                                   Fax:
Employment Contact Information
Customer Name:                                          j Employer:
Employer address:
                                            State                     Zip C o d e :
Phone:                            E-mail:                             Fax:
Special Contact Information:
Secondary Employment Contact Information
Customer Name:                                            Employer:
Employer address:                              Employer address:


Phone:                                         Phone:                 Phone:
Special Contact Information:
Emergency Contact




          Owner:                                                                         18 of 18

                                                                                                Exhibit 2
